Citation Nr: 0301485	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  95-23 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for atherosclerotic 
cardiovascular disease with angina pectoris and left 
ventricular hypertrophy.

2.  Entitlement to service connection for chronic 
obstructive pulmonary disease.

3.  Entitlement to service connection for a right shoulder 
injury.

4.  Entitlement to a compensable evaluation for residuals 
of a left middle finger amputation.

5.  Entitlement to service connection for multiple 
injuries.

6.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
osteoarthritis.

7.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
pulmonary tuberculosis.

8.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
asthmatic bronchitis.

9.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
Parkinson's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and an Acquaintance


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty in beleaguered status 
from December 8, 1941, to April 8, 1942, in recognized 
guerrilla service from August 2, 1944, to April 1, 1945, 
and in regular Philippine Army service from April 2, 1945, 
to April 9, 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Manila, the Philippines, which found that new and 
material evidence had not been submitted to reopen claims 
of entitlement to service connection for osteoarthritis 
and pulmonary tuberculosis, and which also found that 
service connection for a right shoulder fracture and 
multiple injuries was not warranted.

This appeal also arises from an April 1998 rating decision 
that found that service connection was not warranted for 
cardiovascular disease with angina pectoris and left 
ventricular hypertrophy and chronic obstructive pulmonary 
disease.  In that decision, the RO also found that new and 
material evidence had not been submitted to reopen claims 
of entitlement to service connection for asthmatic 
bronchitis and Parkinson's disease.

This appeal further arises from a June 2000 rating 
decision that established service connection for residuals 
of an amputation of the left middle finger and assigned a 
noncompensable disability rating.

These claims were previously before the Board and were the 
subject of a March 2001 remand.


REMAND

The veteran filed a motion which requested a hearing 
before a Member of the Board at the RO in Los Angeles, 
California.  An appellant is entitled to a personal 
hearing before a Member of the Board where, as here, he 
expresses a desire to appear in person.  38 C.F.R. 
§ 20.700 (2002).  The veteran's motion was granted in a 
January 2003 letter from the undersigned.

Accordingly, this case is REMANDED for the following:

The RO should schedule a hearing for 
the veteran before a Member of the 
Board at the RO in Los Angeles, 
California.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


